ALLOWANCE

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
The process of delivering a bubble of a substance (often an expandable gas) to the eye in order to repair a retinal tear is known in the prior art as pneumatic retinopexy. This method is described in Huculak et al. (US Patent Publication 2014/0330204) and Wang et al. (US Patent 5,019,037).  
The prior art further discloses delivering a hydrogel (this is considered a bioadhesive, in accordance with paragraph [0020] of the specification) to the retina. This is described in Tyagi et al. (“Glue-assisted retinopexy for rhegmatogenous retinal detachments (GuARD): A novel surgical technique for closing retinal breaks” Indian J. Ophthalmol., May 2019 (67(5): 677-680), as cited on the IDS submitted 5/9/2022. 
Hufford (US Patent Publication 2014/0206940) teaches forming a bubble on the tip of a catheter in order to create a void in the eye to reduce trauma during catheter advancement. However, the fluid is then withdrawn and the catheter is advanced. Therefore, Hufford’940 does not disclose a step of “transferring the bubble to eye tissue”. ‘Hufford’940 also does not disclose the bubble is formed by advancing an expansion fluid through an exit port to the layer of bioadhesive substance”. 
Keenan et al. (US Patent Publication 2010/0228122) teaches a syringe for delivering a combination of bubbles in fibrin (a bioadhesive). After delivering into the body, ultrasonic energy is applied to the bubbles to increase the effectiveness of the material. However, Keenan‘122 teaches the bubbles are formed before delivery – either with a microbubble generating chamber (5) wherein the bubbled solution is put into the delivery syringe 7 then delivered to the body OR the fluid passed through chamber (30; Figure 5) on the syringe before the bubbled solution is delivered into the body. Therefore, Keenan’122 does not teach “forming a bubble….on the distal tip by advancing an expansion fluid through the exit port to the layer of bioadhesive substance”. 
Gunn et al. (US Patent Publication 2017/0172793) teaches delivering an adhesive (such as a hydrogel) to the retina. The adhesive may be a two-part combination that cures during a period of time after the two parts are mixed, which may occur as the fluid (including the two parts) passes through the elongate tubular member or before introduction into the elongate tubular member. 
The fluid (e.g. an adhesive) arguably forms a bubble 600 (Figure 6), but the spec states: Because of the scale of the surgical instrument 100, and particularly of the elongate tubular member 102, the fluid 600 may be subjected to microfluidic forces, such that surface interactions and viscosity dominate over gravitational forces given the scale of the surgical instrument 100.Therefore, Gunn’793 does not teach “forming a bubble….on the distal tip by advancing an expansion fluid through the exit port to the layer of bioadhesive substance”. 
Gunn et al. (US Patent Publication 2017/0165109) teaches delivering an adhesive 140 using a tool 340 in Figure 6d to adhere a patch to the retina. The adhesive can be a combination of a hydrogel and saline such that the hydrogel is activated by the saline. 
Gunn’109 does not disclose “forming a bubble….on the distal tip by advancing an expansion fluid through the exit port to the layer of bioadhesive substance”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        11 August 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771